[formnoncompeteagreement001.jpg]
NON-COMPETITION AGREEMENT In consideration of TrueBlue, Inc., or the TrueBlue,
Inc. subsidiary, affiliate, related business entity, successor, or assign
(collectively TrueBlue, Inc. and all of its present and future subsidiaries,
affiliates, related business entities, success and assigns are referred to
herein as “TrueBlue or “Company”) employing me, compensating me, providing me
with benefits, providing me with administrative support, providing me with the
benefit of Company’s research, know-how, market strategies and business plans,
and specifically in consideration of the additional consideration provided in
the Employment Agreement executed on or about the date set forth below, the
adequacy, sufficiency and receipt of which is hereby acknowledged, and intending
to be legally bound, I, ___________ (“Employee”), hereby acknowledge that I
understand and agree that the provisions hereof are part of and a condition of
my employment with Company, and are effective as of the date first set forth
below. I also understand that I may be required to execute additional
non-competition agreement(s) relating to the Company’s business outside of the
United States, and that any such agreement(s) will be supplemental to, and not
replace, this Agreement. I. NON-COMPETITION, NON-INTERFERENCE, NON-SOLICITATION,
AND CONFIDENTIALITY A. Definitions. 1. “Business Area” means any state, county
or city in the United States and any foreign country, state or province in
which, during the period of Employee’s employment with Company, Company conducts
or is seriously evaluating whether to conduct business, including expansion of
its business lines or services domestically or internationally. Employee
acknowledges that as a member of the Company’s senior leadership team,
Employee’s services are integral to conducting business and expanding business
domestically and internationally. 2. “Candidate” means, any individual who has
applied for and/or accepted placement in a job by Company with a Client, and (i)
about whom Employee obtained information, or (ii) with whom Employee interacted
on behalf of Company. 3. “Client” means, any individual, business or other
entity to which Company provided any services, prior to Employee’s last date of
employment with Company. 4. “Colleague” means any Company employee who has been
employed by Company during the six months prior to the termination of Employee’s
employment with Company. 5. “Confidential Information” means, whether original,
duplicated, computerized, memorized, handwritten, or in any other form, and all
information contained therein, including, without limitation: (a) the ideas,
methods, techniques, formats, specifications, procedures, designs, strategies,
systems, processes, data and software products which are unique to Company; (b)
all of Company’s business plans, present, future or potential customers or
clients (including the names, addresses and any other information concerning any
customer or client), marketing, marketing strategies, pricing and financial
information, research, training, know-how, operations, processes, products,
inventions, business practices, databases and information contained therein, its
wage rates, margins, mark-ups, finances, banking, books, records, contracts,
agreements, principals, vendors, suppliers, contractors, employees, applicants,
Candidates, skill sets of applicants, skill sets of Candidates, marketing
methods, costs, prices, price structures, methods for calculating and/or
determining prices, contractual relationships, business relationships,
compensation paid to employees and/or contractors, and/or other terms of
employment, employee evaluations, and/or employee skill sets; (c) the content of
all of Company’s operations, sales and , - 1 -



--------------------------------------------------------------------------------



 
[formnoncompeteagreement002.jpg]
training manuals; (d) all other information now in existence or later developed
which is similar to the foregoing; (e) all information which is marked as
confidential or explained to be confidential or which, by its nature, is
confidential or otherwise constitutes the intellectual property or proprietary
information of Company; and/or (f) any of Company’s “trade secrets”. For the
purposes of this Section, all references to, and agreements regarding,
Confidential Information or Confidential Information of Company also apply to
Confidential Information belonging to any affiliate of Company, and to any
confidential or proprietary information of third party clients that Company has
an obligation to keep confidential. Employee’s covenants in this Section shall
protect affiliates and clients of Company to the same extent that they protect
Company. Confidential Information shall not include any portion of the foregoing
which (i) is or becomes generally available to the public in any manner or form
through no fault of Employee, or (ii) is approved for Employee’s disclosure or
use by the express written consent of the Chief Employee Officer of Company,
Inc. 6. “Conflicting Organization” means, any person, entity or organization
engaged (or about to become engaged) in a business similar to, or that competes
with, the business of Company, including without limitation any person or
organization that provides any product, process or service that is similar to or
competes with any product, process or service provided by Company. The term
“Conflicting Organization” specifically includes without limitation any person,
entity or organization that provides temporary and/or permanent staffing
services, outsourced human capital services focused on recruitment (RPO),
workforce management, managed service providers (MSP), a technology provider
that provides temporary staffing through electronic means, or applicant process
outsourcing. B. Confidentiality, Non-Disclosure and Non-Use Obligations. 1.
Employee agrees that all records and Confidential Information obtained by
Employee as a result of Employee’s employment with Company, whether original,
duplicated, computerized, memorized, handwritten, or in any other form, and all
information contained therein, are confidential and the sole and exclusive
property of Company. Employee understands and agrees that the business of
Company and the nature of Employee’s employment will require Employee to have
access to Confidential Information of and about Company, its business, its
Candidates, and its Clients. During Employee’s employment and thereafter,
Employee will not use Confidential Information or remove any such records from
the offices of Company except for the sole purpose of conducting business on
behalf of Company. Employee further agrees that during Employee’s employment and
thereafter, Employee will not divulge or disclose this Confidential Information
to any third party and under no circumstances will Employee reveal or permit
this information to become known by any competitor of Company. 2. Employee
agrees and acknowledges that all Confidential Information is to be held in
confidence and is the sole and exclusive property of Company and/or its
affiliates or clients. Employee recognizes the importance of protecting the
confidentiality and secrecy of Confidential Information. Employee agrees to use
Employee’s best efforts to protect Confidential Information from unauthorized
disclosure to others. Employee understands that protecting Confidential
Information from unauthorized disclosure is critically important to Company’s
success and competitive advantage, and that the unauthorized use or disclosure
of Confidential Information would greatly damage Company. Employee recognizes
and agrees that taking and using Confidential Information, including trade
secrets, by memory is no different from taking it on paper or in some other
tangible form, and that all of such conduct is prohibited. Employee agrees that,
prior to use or disclosure, Employee will request clarification from Company’s
legal department if Employee is at all uncertain as to whether any information
or materials are “Confidential Information.” 3. During Employee’s employment and
in perpetuity after the termination of Employee’s employment for any or no cause
or reason, Employee agrees: (a) not to use any Confidential Information - 2 -



--------------------------------------------------------------------------------



 
[formnoncompeteagreement003.jpg]
for the benefit of any person (including, without limitation, Employee’s
benefit) or entity other than Company; and (b) not to, except as necessary or
appropriate for Employee to perform Employee’s job responsibilities, disclose
any Confidential Information to others, or remove any such records from the
offices of Company except for the sole purpose of conducting business on behalf
of Company. If at any time Employee ever believes that any person has received
or disclosed or intends to receive or disclose Confidential Information without
Company’s consent, Employee agrees to immediately notify Company. 4. At any time
during Employee’s employment upon Company’s request, and at the end of
Employee’s employment with Company, even without Company’s request, Employee
covenants, agrees to, and shall immediately return to Company, at its
headquarters, all Confidential Information as defined herein, and all other
material and records of any kind concerning Company’s business, and all other
property of Company that Employee may possess or control. 5. At all times,
Employee agrees not to directly or indirectly take, possess, download, allow
others to take or possess or download, provide to others, delete or destroy or
allow others to delete or destroy, any of Company’s Confidential Information or
other property, other than in the normal course of business. 6. Employee agrees
that these covenants are necessary to protect Company’s Confidential
Information, and Company’s legitimate business interests (including, without
limitation, the confidentiality of Company’s business information and other
legitimate interests), in view of Employee’s key role with each branch of
Company and its affiliates and the extent of confidential and proprietary
information about the entire Company and its affiliates and clients to which
Employee has information. Company and Employee agree that the provisions of this
Section do not impose an undue hardship on Employee and are not injurious to the
public; that they are necessary to protect the business of Company and its
affiliates and clients; that the nature of Employee’s responsibilities with
Company under this Agreement and Employee’s former responsibilities with Company
provide and/or have provided Employee with access to Confidential Information
that is valuable and confidential to Company; that Company would not employ or
continue to employ Employee if Employee did not agree to the provisions of this
Section; that this Section is reasonable in its terms and that consideration
supports this Section, including new consideration as set forth in the Employee
Employment Agreement. 7. Employee agrees to notify Company (Human Resources) if
he becomes aware that others are using, wrongfully disclosing, downloading,
making copies of, taking, possessing, downloading, deleting or destroying
confidential information. C. Duty of Loyalty. 1. Employee agrees that at all
times during Employee’s employment with Company; Employee owes Company a duty of
loyalty and a duty to act in good faith. Employee agrees that during Employee’s
employment, Employee will not individually, or in combination with any other
Employee, individual, or competitor of Company, violate or breach the terms of
this Agreement. 2. Employee agrees to devote all time that is reasonably
necessary to execute and complete Employee’s duties to Company. During the time
necessary to execute Employee’s duties, Employee agrees to devote Employee’s
full and undivided time, energy, knowledge, skill and ability to Company’s
business, to the exclusion of all other business and sideline interests. Because
of the agreement in the preceding sentence, during Employee’s employment with
Company, Employee also agrees not to be employed or provide any type of
services, whether as an advisor, consultant, independent contractor or otherwise
in any capacity elsewhere unless first authorized, in writing, by a proper
representative of Company. Notwithstanding the foregoing, nothing in this
Agreement shall be deemed to prohibit Executive from - 3 -



--------------------------------------------------------------------------------



 
[formnoncompeteagreement004.jpg]
serving on corporate, industry, civic or charitable boards or committees, or
authoring articles/books, so long as such activities do not interfere in any
respect with the performance of Executive’s responsibilities as an employee of
the Company in accordance with this Agreement. In no event will Employee allow
other activities to conflict or interfere with Employee’s duties to Company.
Employee agrees to faithfully and diligently perform all duties to the best of
Employee’s ability. Employee recognizes that the services to be rendered under
this Agreement require certain training, skills and experience, and that this
Agreement is entered into for the purpose of obtaining such service for Company.
Upon request, Employee agrees to provide Company with any information which
Employee possesses relating to company business and which will be of benefit to
Company. Employee agrees to perform Employee’s duties in a careful, safe, loyal
and prudent manner. Employee agrees to conduct him/herself in a way which will
be a credit to Company’s reputation and interests, and to otherwise fulfill all
fiduciary and other duties Employee has to Company. D. Return of Information,
Records, and Materials. 1. Employee agrees that upon the termination of
Employee’s employment with Company or at the request of Company at any time,
Employee will immediately deliver to Company all Company property, including
without limitation all information, records, materials, and copies thereof in
any form whatsoever, that are related in any way to Company or its business, or
which are otherwise referred to in Sections I.A.5 and I.B. above. 2. Employee
acknowledges and agrees that unless otherwise expressly prohibited by law,
Company has the complete right to review, inspect and monitor all Company
property, including, without limitation, email, voicemail, and computer property
of Company, and to review, inspect and monitor Employee’s use of the internet or
other computer related transmission of information, including, without
limitation, the identity and use of USB and other computer related drives.
Employee acknowledges that Employee has no expectation of privacy in Company’s
property, including, without limitation, email, voicemail, and computer
property. E. Non-Competition Covenant. 1. Employee agrees that during Employee’s
employment with Company and for a period of twelve (12) months following the
termination of Employee’s employment for any reason, Employee shall not,
directly or indirectly, in any Business Area, engage in, work for, provide
services to, own, manage, operate, control or otherwise engage or participate
in, or be connected as an owner, partner, principal, creditor, salesman,
guarantor, advisor, member of the board of directors of, Employee of,
independent contractor of, or consultant to, any Conflicting Organization. The
restrictions in this Section I.E.1 include without limitation the solicitation
on behalf of a Conflicting Organization of any Client located in any Business
Area (e.g., Employee may not on behalf of a Conflicting Organization solicit a
Client located within a Business Area by telephoning the Client from a site
located outside the Business Area). 2. Notwithstanding the foregoing provisions
of Section I.E and the restrictions set forth therein, Employee may own
securities in any publicly held corporation that is covered by the restrictions
set forth in Section I.E, but only to the extent that Employee does not own, of
record or beneficially, more than 5% of the outstanding beneficial ownership of
such corporation. F. Non-Solicitation/Non-Interference with
Employees/Candidates. 1. Employee acknowledges that Company has a legitimate
protectable interest in maintaining a stable and undisrupted workforce. Employee
agrees that during Employee’s employment and for a period of twenty-four (24)
months following the termination of Employee’s employment for any reason,
Employee - 4 -



--------------------------------------------------------------------------------



 
[formnoncompeteagreement005.jpg]
will not, directly or indirectly, on behalf of himself/herself, or on behalf of
any other person, entity, or organization, employ, solicit for employment, or
otherwise seek to employ or retain any Colleague, or in any way assist or
facilitate any such employment, solicitation, or retention effort. 2. Employee
agrees that during Employee’s employment and for a period of twenty-four (24)
months following the termination of Employee’s employment for any reason,
Employee shall not, directly or indirectly, engage in any conduct intended or
reasonably calculated to induce or urge any Colleague to discontinue, in whole
or in part, his/her employment relationship with Company. 3. Employee agrees
that during Employee’s employment and for a period of twenty-four (24) months
following the termination of Employee’s employment for any reason, Employee will
not directly or indirectly, on behalf of himself/herself, or on behalf of any
other person, entity, or organization, initiate contact with any Candidate for
the purpose of employing, soliciting for employment, or otherwise seeking to
employ or retain any Candidate. G. Non-Solicitation/Non-Interference with
Clients. 1. During Employee’s employment and for a period of twenty-four (24)
months following the termination of Employee’s employment for any reason,
Employee shall not, directly or indirectly, solicit any Client for the purpose
of providing temporary and/or permanent staffing services on behalf of a
Conflicting Organization. Employee’s agreement “not to solicit” as set forth in
this Section I.G.1 means that Employee will not, either directly or indirectly,
for any reason, initiate any contact or communication with any Client for the
purpose of soliciting, inviting, encouraging, recommending or requesting any
Client to do business with Employee and/or a Conflicting Organization in
connection with the provision of temporary and/or permanent staffing services.
2. During Employee’s employment and for a period of twenty-four (24) months
following the termination of Employee’s employment for any reason, Employee
shall not, directly or indirectly, engage in any conduct intended or reasonably
calculated to induce or urge any Client to discontinue, in whole or in part, its
patronage or business relationship with Company. 3. During Employee’s employment
and for a period of twenty-four (24) months following the termination of
Employee’s employment for any reason, Employee shall not, directly or
indirectly, accept any business from, or do any business with, any Client in
connection with the provision of temporary and/or permanent staffing services.
H. Representations and Acknowledgments of Employee. Employee represents that: 1.
Employee is familiar with the covenants not to compete and not to interfere with
Clients, Candidates and Employees set forth in Article I of this Agreement; 2.
Company has a legitimate business interest in enforcement of the restrictions
contained in Article I, including without limitation, Company’s need to protect
the goodwill of Company, its investment in training of the Employee, the client
relationships of Company, the stability of Company’s workforce, and the
confidentiality of Company’s business information and other legitimate
interests; 3. Employee is fully aware of Employee’s obligations under this
Agreement, including, without limitation, the length of time, scope and
geographic coverage of these covenants and has had an opportunity to consult an
attorney and Company and Employee agree that the provisions of Article I do not
impose an - 5 -



--------------------------------------------------------------------------------



 
[formnoncompeteagreement006.jpg]
undue hardship on Employee and are not injurious to the public; that they are
necessary to protect the business of Company and its affiliates and clients;
that the nature of Employee’s responsibilities with Company under this Agreement
and Employee’s former responsibilities with Company provide and/or have provided
Employee with access to Confidential Information that is valuable and
confidential to Company; that Company would not employ or continue to employ
Employee if Employee did not agree to the provisions of Article I; that Article
I is reasonable in its terms and that consideration supports Article I,
including new consideration as set forth in the Employee Employment Agreement;
4. Employee’s execution of this agreement, and Employee’s employment by Company,
does not violate any agreement that Employee has entered into with a third
party, and Employee acknowledges that any inaccuracy in this representation and
warranty will constitute grounds for Employee’s immediate termination by Company
which will, upon any such termination, have no further obligation to Employee.
Employee agrees to indemnify and hold Company harmless from any and all suits
and claims arising out of any breach of any terms and conditions contained in
any such agreements entered into by Employee; and 5. Employee understands that
the identity of Company’s Clients sometimes may be ascertainable by observation
or through publicly available resources. Nonetheless, Employee acknowledges that
as a result of Employee’s employment with Company, Employee will be acting as a
representative of Company and will be utilizing Company’s assets, resources and
will be benefiting from Company’s goodwill, name recognition, reputation, and
experience in regard to these Clients, and Employee will gain Confidential
Information about these Clients, and consequently, the covenants set forth above
are reasonable and necessary to protect Company’s legitimate business interests.
I. Injunctive Relief; Further Remedies. In the event that Employee breaches or
threatens to breach, or Company reasonably believes that Employee is about to
breach, any of the covenants of Sections I.B, I.C, I.D, I.E, I.F, or I.G,
Employee understands that Company make seek injunctive relief, equitable
accounting of all earnings, profits and other benefits arising out of this
agreement, as well as any other rights or remedies to which Company may be
entitled to under law or equity. Employee understands that Company may seek and,
upon proper evidence as determined in the appropriate Court of Law, may obtain a
restraining order and injunction ordering: 1. that Employee immediately return
to Company all Confidential Information as defined in this Agreement, and any
other Company property described in Section I.B above, in any form whether
original, copied, computerized, handwritten, or recreated, and that Employee be
permanently enjoined and restrained from using or disclosing all said
Confidential Information and records; 2. that, during Employee’s employment with
Company and for the twelve (12) months following the termination of Employee’s
employment for any reason, Employee be enjoined from engaging in, working for,
providing services to, owning, managing, operating, controlling or otherwise
engaging or participating in, or being connected as an owner, partner,
principal, creditor, salesman, guarantor, advisor, member of the board of
directors of, employee of, independent contractor of, or consultant to, any
Conflicting Organization and/or any Client within any Business Area; 3. that,
during Employee’s employment with Company and for a period of twenty-four (24)
months following the termination of Employee’s employment for any reason,
Employee be enjoined from employing, soliciting for employment, or otherwise
seeking to employ, retain, divert or take away any Colleague, or in any other
way assisting or facilitating any such employment, solicitation or retention
effort; and further that Employee be enjoined from engaging in any conduct
intended or reasonably calculated to induce or urge any Colleague to
discontinue, in whole or in part, his/her employment relationship with Company;
- 6 -



--------------------------------------------------------------------------------



 
[formnoncompeteagreement007.jpg]
4. that, during Employee’s employment and for a period of twenty-four (24)
months following the termination of Employee’s employment for any reason,
Employee be enjoined from directly or indirectly, on behalf of himself/herself,
or on behalf of any other person, entity, or organization, initiating contact
with any Candidate for the purpose of employing, soliciting for employment, or
otherwise seeking to employ or retain any Candidate; and 5. that, during
Employee’s employment with Company and for a period of twenty-four (24) months
following the termination of Employee’s employment for any reason, Employee be
enjoined from soliciting any Client for the purpose of providing temporary
and/or permanent staffing services, including without limitation that Employee
be enjoined from initiating any contact or communication with any Client for the
purpose of soliciting, inviting, encouraging, recommending or requesting any
Client to do business with a Conflicting Organization in connection with the
provision of temporary and/or permanent staffing services; and further, that
Employee be enjoined from accepting or doing business with any Client in
connection with the provision of temporary and/or permanent staffing services;
and further that Employee be enjoined from engaging in any conduct intended or
reasonably calculated to induce or urge any Client to discontinue, in whole or
in part, its patronage or business relationship with Company. Employee hereby
agrees that the duration of any injunction shall be increased in an amount equal
to any period of time during which Employee failed to comply with the covenants
contained in this Agreement. J. Notice of Agreement to Subsequent Employers,
Business Partners, and/or Investors. Employee agrees that Employee will tell any
prospective new employer, business partners, and/or investors, prior to
accepting employment or engaging in a business venture that this Agreement
exists, and further, Employee agrees to provide a true and correct copy of this
Agreement to any prospective employer, business partner and/or investor prior to
accepting employment or engaging in any business venture. Employee further
authorizes Company to provide a copy of this Agreement to any new employer,
business partner and/or investor. K. Severability. Company and Employee
stipulate that, in light of all of the facts and circumstances of the
relationship between Employee and Company, the agreements referred to in
Sections I.B, I.C, I.D, I.E, I.F, or I.G (including, without limitation their
scope, duration and geographic extent) are fair and reasonably necessary for the
protection of Company, or any of its affiliates’ or subsidiaries’ confidential
information, goodwill and other protectable interests. Employee acknowledges and
agrees that the covenants in I.B, I.C, I.D, I.E, I.F, or I.G of this Agreement
are reasonable and valid in geographical and temporal scope and in all other
respects, as are all terms and conditions set forth in this Agreement. If any
arbitrator or court determines that any of the covenants, terms, or conditions
set forth herein, or any part thereof, is invalid or unenforceable, the
remainder of the covenants, terms, and conditions shall not be affected thereby
and shall be given full effect, without regard to the invalid portions. If any
arbitrator or court determines that any of the covenants, or any part thereof,
is unenforceable because of the duration, geographic or other scope of such
provision, such arbitrator or court shall have the power to and should, and
Employee and Company request the arbitrator or court to, reform these provisions
to restrict Employee’s use of confidential information and Employee’s ability to
compete with Company, to the maximum extent, in time, scope of activities, and
geography, the court finds enforceable, and, in its reduced form, such provision
shall then be enforceable. II. MISCELLANEOUS PROVISIONS A. Choice of Law.
Company and Employee agree that this Agreement and all interpretations of the
provisions of this Agreement will be governed by the laws of the State of
Washington, without regard to choice of law principles. - 7 -



--------------------------------------------------------------------------------



 
[formnoncompeteagreement008.jpg]
B. Jurisdiction and Venue. Employee and Company hereby irrevocably and
unconditionally submit to the jurisdiction of the Washington State Superior
Court for Pierce County, or the United States District Court, Western District
of Washington at Tacoma or to any court in any location where Employee is
threatening to breach or is engaged in breaching the Agreement; Employee and
Company consent to submit to venue and personal jurisdiction of the courts
identified herein, and agree to waive any objection to venue or personal
jurisdiction in these courts, including but not limited to any claim that any
such suit, action or proceeding has been brought in an inconvenient forum. C.
Binding Effect and Assignability. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, personal
representatives, successors, assigns, affiliated entities, and any
party-in-interest. Employee agrees and understands that, should Company be
acquired by, merge with, or otherwise combine with another corporation or
business entity, the surviving entity will have all rights to enforce the terms
of this Agreement as if it were Company itself enforcing the Agreement.* Company
reserves the right to assign this Agreement to its affiliates, an affiliated
company or to any successor in interest to Company’s business without notifying
Employee, and Employee hereby consents to any such assignment. All terms and
conditions of this Agreement will remain in effect following any such
assignment. Notwithstanding the foregoing, Employee may not assign this
Agreement. *Provided that agreement remains related to staffing industry only as
therefore it would limit the Employee’s ability to obtain subsequent gainful
employment. D. No Waiver of Rights. A waiver by Company of the breach of any of
the provisions of this Agreement by Employee shall not be deemed a waiver by
Company of any subsequent breach, nor shall recourse to any remedy hereunder be
deemed a waiver of any other or further relief or remedy provided for herein. No
waiver shall be effective unless made in writing and signed by the Chief
Employee Officer of Company, Inc. This Agreement shall be enforceable regardless
of any claim Employee may have against Company. E. Employment at Will. Nothing
by way of this Agreement is intended to, nor shall it, affect the at-will nature
of Employee’s employment with Company. Employee’s employment with Company shall
terminate at the will of either Employee or Company, with or without cause and
with or without notice at any time. This at-will relationship cannot be changed
or altered in any way unless expressly modified in writing by the Chief Employee
Officer of Company, Inc. Employee agrees that if Employee elects to terminate
Employee’s employment with Company, Employee will provide Company with two
week’s prior notice of termination. F. Attorneys’ Fees. In any suit or
proceeding to enforce the terms of this Agreement Employee and Company agree
that the prevailing party in any such dispute shall be paid and indemnified by
the non- prevailing party for and against all expenses of every nature and
character incurred by in pursuing such suit or proceeding including, without
limitation, all reasonable attorneys’ fees, costs and disbursements. G. Headings
for Convenience Only. The headings contained in this Agreement are for the
convenience of the parties and for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. H. Survival. This
Agreement shall survive the termination of Employee’s employment, however
caused. EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS READ AND UNDERSTANDS
THIS AGREEMENT, THAT EMPLOYEE HAS BEEN GIVEN AN - 8 -



--------------------------------------------------------------------------------



 
[formnoncompeteagreement009.jpg]
OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL CONCERNING THE TERMS OF THIS
AGREEMENT, AND THAT EMPLOYEE AGREES TO THE TERMS OF THIS AGREEMENT. IN WITNESS
WHEREOF, and intending to be legally bound hereby, the parties hereto have
executed this Agreement as of the date first written above. EMPLOYEE COMPANY By:
By: Name: Name: Date: Title: Date: - 9 -



--------------------------------------------------------------------------------



 